Title: Thomas Jefferson to James Warrell, 2 June 1816
From: Jefferson, Thomas
To: Warrell, James


          
            Sir
            Monticello June 2. 16.
          
          I recieved yesterday your favor of May 27. and thank you for this mark of attention: but a desire to close all worldly concerns and to be free from cares forbids me to engage in any new undertakings: indeed I fear that neither the population nor pursuits of Richmond are as yet such as to support a museum; with my wishes however that it may reward your zeal for endeavoiring to give to the inhabitants so  reasonable a resource for amusement and information
			 I pray you to accept the assurance of my great esteem and respect.
          Th: Jefferson
        